DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 8/8/2022.
Claims 1-20 are pending. Claims 10 and 19 are currently amended.  Claims 1, 10 and 19 are independent.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/25/2020, 9/21/2020 and 9/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Group II and Species I in the reply filed on 8/8/2022 is acknowledged.  The traversal is on the ground(s) that “the Examiner's search of the Group II claims as amended will likely find the same prior art as the Group I claims, and thus also provide a proper search for the Group I claims. Therefore, Applicant respectfully submits that examination of both Groups I and II will not present an undue burden, and thus respectfully ask the Examiner to reconsider the restriction requirement” and “a search of the elected Species would be equally effective to the unelected Species. As such, Applicant submits that there is no serious search or examination burden if restriction were not required” (Remarks 9-10).
  This is not found persuasive because even with independent claims 10 and 19, as currently amended, Groups I and II are still independent/distinct from each other, because in the instant case the process for using the product as claimed can be practiced with another materially different product. For example, the method of process claim 1 can be practiced by a computing system which does not include one or more microwave waveform generator which is detailed and required in the computing system of product claim 10. Additionally, the method of process claim 1 can be practiced by a computing system which does not include an information processing system which is detailed and required in the computing system of product claim 19. Thus, a search of the Group II claims would not necessarily find the same prior art as the Group I claims, since Groups I-II would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Furthermore, a search of the elected Species would not necessarily find the same prior art as the unelected Species, since Species I-II include mutually exclusive features which would require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries), so searching for the features would not be coextensive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group/Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/8/2022.
Claim Objections
Claims 10 and 19 are objected to because of the following informalities: 
Claim 10 recites the limitation “wherein the hybrid quantum-classical computing system configured to” in lines 8-9 of the claim, which the Examiner suggests amending to “wherein the hybrid quantum-classical computing system is configured to”.
Claim 19 recites “Compute, a classical computer” in line 5 of the claim, which the Examiner suggests amending to “compute, by a classical computer”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “Josephson junctions [associated with the quantum processor]” in line 7 of the claim, however "Josephson junctions [associated with the quantum processor]" elements were already introduced earlier in line 3 of the claim, and thereby it is unclear whether the “Josephson junctions [associated with the quantum processor]”  in line 7 of the claim are directed to those same elements and therefore should be properly amended to “the Josephson junctions [associated with the quantum processor]” or directed to entirely different elements and therefore should be amended with specific language to distinguish it from the already introduced elements.
Claim 10 recites “an expectation value” in line 34 of the claim, however “an expectation value” element was already introduced earlier in line 20 of the claim, and thereby it is unclear whether the “an expectation value” in line 34 of the claim is directed to that same element and therefore should be properly amended to “the expectation value” or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 11 recites the limitation "the reduced trial state preparation circuit" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the expectation value" in line 3 of the claim, however two previous “expectation value” elements were previously introduced in lines 20 and 34 of claim 10, respectively, which claim 11 depends from, and thereby it is unclear which specific “expectation value” element is being referenced in line 3 of the claim.
Claim 15 recites “a classical computer” in line 3 of the claim, however “a classical computer” element was already introduced earlier in line 8 of claim 10, which claim depends from, and thereby it is unclear whether the “a classical computer” in line 3 of the claim is directed to that same element and therefore should be properly amended to “the classical computer” or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 19 recites the limitation "the computer program instructions" in line 17 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the information processing system in lines 17-18 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “an expectation value” in line 27 of the claim, however “an expectation value” element was already introduced earlier in line 13 of the claim, and thereby it is unclear whether the “an expectation value” in line 27 of the claim is directed to that same element and therefore should be properly amended to “the expectation value” or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 20 recites the limitation "the reduced trial state preparation circuit" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the expectation value" in line 3 of the claim, however two previous “expectation value” elements were previously introduced in lines 13 and 27 of claim 19, respectively, which claim 20 depends from, and thereby it is unclear which specific “expectation value” element is being referenced in line 3 of the claim.
Note the dependent claims 11-15 and 20 necessarily inherit the indefiniteness of the claims on which they depend.
Allowable Subject Matter
Claims 10-15 and 19-20 would be allowable if rewritten or amended to overcome the objected subject matter and/or the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding independent claim 10, Hilton et al. (US 2005/0273306 A1, hereinafter “Hilton”) discloses a hybrid quantum-classical computing system, comprising a quantum processor and a classical computer, wherein the hybrid quantum-classical computing system is configured to solve a problem by computing a model Hamiltonian using the classical computer (¶¶0148-0168).
Hilton does not expressly disclose wherein the hybrid quantum-classical computing system further comprises one or more microwave waveform generator configured to irradiate, which is provided to Josephson junctions in the quantum processor, and wherein the process of solving the problem comprises compute, by the classical computer, a model Hamiltonian onto which a selected problem is mapped, wherein the model Hamiltonian comprises a plurality of sub-Hamiltonians; set the quantum processor in an initial state; transform the quantum processor from the initial state to a trial state based on each of the plurality of sub-Hamiltonians and an initial set of variational parameters by applying a first trial state preparation circuit to the quantum processor; measure an expectation value of each of the plurality of sub-Hamiltonians on the quantum processor; and determine, by the classical computer, if a difference between the measured expectation value of the model Hamiltonian is more or less than a predetermined value, wherein the classical computer either: selects another set of variational parameters based on a classical optimization method if it is determined that the difference is more than the predetermined value and then: sets the quantum processor in the initial state, transforms the quantum processor from the initial state to a new trial state based on each of the plurality of sub- Hamiltonians and the another set of variational parameters by applying a second trial state preparation circuit to the quantum processor, and measures an expectation value of each of the plurality of sub-Hamiltonians on the quantum processor after transforming the quantum processor to the new trial state; or outputs the measured expectation value of the model Hamiltonian as an optimized solution to the selected problem if it is determined that the difference is less than the predetermined value.
Thus, regarding independent claim 10 (which claims 11-15 depend from), the claim would be allowable, because the prior art of record including Hilton, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “one or more microwave waveform generator configured to irradiate, which is provided to Josephson junctions in the quantum processor” and “compute, by the classical computer, a model Hamiltonian onto which a selected problem is mapped, wherein the model Hamiltonian comprises a plurality of sub-Hamiltonians; set the quantum processor in an initial state; transform the quantum processor from the initial state to a trial state based on each of the plurality of sub-Hamiltonians and an initial set of variational parameters by applying a first trial state preparation circuit to the quantum processor; measure an expectation value of each of the plurality of sub-Hamiltonians on the quantum processor; and determine, by the classical computer, if a difference between the measured expectation value of the model Hamiltonian is more or less than a predetermined value, wherein the classical computer either: selects another set of variational parameters based on a classical optimization method if it is determined that the difference is more than the predetermined value and then: sets the quantum processor in the initial state, transforms the quantum processor from the initial state to a new trial state based on each of the plurality of sub- Hamiltonians and the another set of variational parameters by applying a second trial state preparation circuit to the quantum processor, and measures an expectation value of each of the plurality of sub-Hamiltonians on the quantum processor after transforming the quantum processor to the new trial state; or outputs the measured expectation value of the model Hamiltonian as an optimized solution to the selected problem if it is determined that the difference is less than the predetermined value”.
Regarding independent claim 19, Hilton discloses a hybrid quantum-classical computing system, comprising a quantum processor and a classical computer, wherein the hybrid quantum-classical computing system is configured to solve a problem by computing a model Hamiltonian using the classical computer (¶¶0148-0168).
Hilton does not expressly disclose compute, a classical computer, a model Hamiltonian onto which a selected problem is mapped, wherein the model Hamiltonian comprises a plurality of sub-Hamiltonians; set a quantum processor in an initial state, wherein the quantum processor comprises a plurality of Josephson junctions, each of which has two frequency-separated states defining a qubit; transform the quantum processor from the initial state to a trial state based on each of the plurality of sub-Hamiltonians and an initial set of variational parameters by applying a first trial state preparation circuit to the quantum processor; measure an expectation value of each of the plurality of sub-Hamiltonians on the quantum processor; and determine, by the classical computer, if a difference between the measured expectation value of the model Hamiltonian is more or less than a predetermined value, wherein the computer program instructions further cause the information processing system to either: select another set of variational parameters based on a classical optimization method if it is determined that the difference is more than the predetermined value and then: set the quantum processor in the initial state, transform the quantum processor from the initial state to a new trial state based on each of the plurality of sub-Hamiltonians and the another set of variational parameters by applying a second trial state preparation circuit to the quantum processor, and measure an expectation value of the each of the plurality of sub- Hamiltonians on the quantum processor after transforming the quantum processor to the new trial state; or output the measured expectation value of the model Hamiltonian as an optimized solution to the selected problem if it is determined that the difference is less than the predetermined value.
Thus, regarding independent claim 19 (which claim 20 depends from), the claim would be allowable, because the prior art of record including Hilton, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[c]ompute, a classical computer, a model Hamiltonian onto which a selected problem is mapped, wherein the model Hamiltonian comprises a plurality of sub-Hamiltonians; set a quantum processor in an initial state, wherein the quantum processor comprises a plurality of Josephson junctions, each of which has two frequency-separated states defining a qubit; transform the quantum processor from the initial state to a trial state based on each of the plurality of sub-Hamiltonians and an initial set of variational parameters by applying a first trial state preparation circuit to the quantum processor; measure an expectation value of each of the plurality of sub-Hamiltonians on the quantum processor; and determine, by the classical computer, if a difference between the measured expectation value of the model Hamiltonian is more or less than a predetermined value, wherein the computer program instructions further cause the information processing system to either: select another set of variational parameters based on a classical optimization method if it is determined that the difference is more than the predetermined value and then: set the quantum processor in the initial state, transform the quantum processor from the initial state to a new trial state based on each of the plurality of sub-Hamiltonians and the another set of variational parameters by applying a second trial state preparation circuit to the quantum processor, and measure an expectation value of the each of the plurality of sub- Hamiltonians on the quantum processor after transforming the quantum processor to the new trial state; or output the measured expectation value of the model Hamiltonian as an optimized solution to the selected problem if it is determined that the difference is less than the predetermined value”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Israel (US 2015/0193692 A1), which discloses a hybrid quantum-classical computing system configured to find quantum binary optimization problems
Amin et al. (US 2018/0196780 A1), which discloses a hybrid quantum-classical computing system configured to perform quantum sampling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895